DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed on 02/16/2021.
Claims 1-26 are pending.
Response to Arguments
Applicant’s arguments, see Page 6, lines 6-13, filed 02/16/2021, with respect to the specification have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) – Zhang et al. (US Patent No. 8,855,755)
Applicant argues that Zhang does not teach or suggest the elements of claims 1 and 13. Applicant claims Zhang does not disclose or suggest 
"for each of the plurality of ventricular depolarizations, identify[ing] a maximum slope point, a minimum slope point, and an interval from the maximum slope point to the minimum slope point" (see Page 6, lines 20-25 of the 02/16/2021 response), 
"determin[ing] that the intervals... for the current ventricular depolarization, a preceding adjacent ventricular depolarization of the plurality of ventricular depolarizations, and a subsequent adjacent ventricular depolarization of the plurality of ventricular depolarizations satisfy one or more slope criteria” (see Page 6, lines 20-25 of the 02/16/2021 response), and 
"determin[ing] that the current ventricular depolarization is a premature ventricular contraction (PVC) depolarization based on the intervals from the maximum slope point to the 
Examiner respectfully disagrees. Zhang teaches it is known to identify a maximum slope point, a minimum slope point, and an interval from the maximum slope point to the minimum slope point for each of the plurality of ventricular depolarizations (e.g. Col. 11, lines 7-14: the processor is analyzing 9 intervals from the 10 most recent intervals, which means that each of the intervals are analyzed; Col. 13, lines 61-63: slope is used for morphology analysis). Zhang further teaches it is known to determine that the intervals for the current ventricular depolarization, a preceding adjacent ventricular depolarization of the plurality of ventricular depolarizations, and a subsequent adjacent ventricular depolarization satisfy slope criteria (e.g. Col. 11, lines 7-14: the processor is analyzing 9 intervals from the 10 most recent intervals, which means that each of the intervals are analyzed; Col. 18, lines 26-32: the slope has to meet certain criteria). Zhang further teaches it is known to determine that the current ventricular depolarization is a premature ventricular contraction (PVC) depolarization based on the intervals from the maximum slope point to the minimum slope point satisfying the one or more slope criteria (e.g. Col. 13, lines 61-63: slope is used for morphology analysis; Col. 18, lines 26-32: the slope has to meet certain criteria; Figure 12, comparison block 224, if yes then classify as abnormal (PVC) in block 226). Due to the reasons discussed above, the rejection of claims 1 and 13 under 35 U.S.C. 102 is maintained. 
Rejection of claims 2-12 and 14-26 under 35 U.S.C. 103 - Zhang et al. (US Patent No. 8,855,755) in view of Sarkar (US Patent No. 9,675,270), Healey (US Patent No. 7,751,876), and Cao et al. (US Patent No. 7,027,858)
Regarding the rejection of claims 2-12 and 14-26 under 35 U.S.C. 103, the examiner maintains the rejections of claims 2-12 and 14-26 due to the reasons discussed above. No additional arguments have been provided. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Number 8,855,755 – APPLICANT CITED, PREVIOUSLY CITED), hereinafter Zhang. 
Regarding claim 1, Zhang teaches the medical system, comprising: a plurality of electrodes configured to sense a cardiac electrogram of a patient (Zhang, Figure 1: leads 20, 22, 24; Col. 4, lines 15-17), and processing circuitry configured to: identify a plurality of ventricular depolarizations within the cardiac electrogram (Zhang, Figure 4: EGM 90 showing a plurality of cardiac events; Col. 15, lines 46-47), for each of the plurality of ventricular depolarizations, identify a maximum slope point, a minimum slope point, and an interval from the maximum slope point to the minimum slope point (Zhang, Col. 10, lines 62-64; Col. 13, lines 50-56; Col. 11, lines 7-14: the processor is analyzing 9 intervals from the 10 most recent intervals, which means that each of the intervals are analyzed; Col. 13, lines 61-63: slope is used for morphology analysis), and for each of the plurality ventricular depolarizations as a current ventricular depolarization: determine that the intervals from the maximum slope point to the minimum slope point for the current ventricular depolarization, a preceding adjacent ventricular depolarization of the plurality of ventricular depolarizations, and a subsequent adjacent ventricular depolarization of the plurality of ventricular depolarizations satisfy one or more slope criteria (Zhang, Col. 11, lines 15-17; Col. 
Regarding claim 13, Zhang teaches the method, comprising: a plurality of electrodes configured to sense a cardiac electrogram of a patient (Zhang, Figure 1: leads 20, 22, 24; Col. 4, lines 15-17), and processing circuitry configured to: identify a plurality of ventricular depolarizations within the cardiac electrogram (Zhang, Figure 4: EGM 90 showing a plurality of cardiac events; Col. 15, lines 46-47), for each of the plurality of ventricular depolarizations, identify a maximum slope point, a minimum slope point, and an interval from the maximum slope point to the minimum slope point (Zhang, Col. 10, lines 62-64; Col. 13, lines 50-56; Col. 11, lines 7-14: the processor is analyzing 9 intervals from the 10 most recent intervals, which means that each of the intervals are analyzed; Col. 13, lines 61-63: slope is used for morphology analysis), and for each of the plurality ventricular depolarizations as a current ventricular depolarization: determine that the intervals from the maximum slope point to the minimum slope point for the current ventricular depolarization, a preceding adjacent ventricular depolarization of the plurality of ventricular depolarizations, and a subsequent adjacent ventricular depolarization of the plurality of ventricular depolarizations satisfy one or more slope criteria (Zhang, Col. 11, lines 15-17; Col. 11, lines 62-64; Figure 12: comparison block 224; Col. 11, lines 7-14: the processor is analyzing 9 intervals from the 10 most recent intervals, which means that each of the intervals are analyzed; Col. 18, lines 26-32: the slope has to meet certain criteria), and determine that the current ventricular .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Number 8,855,755 – APPLICANT CITED, PREVIOUSLY CITED), hereinafter Zhang as applied to claims 1 and 13 above, and further in view of Sarkar (US Patent Number 9,675,270 – APPLICANT CITED, PREVIOUSLY CITED), hereinafter Sarkar.
Regarding claims 2 and 14, Zhang does not teach the limitations of the instant claims 2 and 14, that is wherein to determine that the intervals from the maximum slope point to the minimum slope point satisfy the one or more slope criteria, the processing circuitry is configured to: compare the intervals to each other, determine a respective comparison metric value for each of the comparisons, and determine whether the comparison metric values satisfy the one or more slope criteria. Sarkar 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use comparison of intervals and determination of a comparison metric that satisfies certain criteria as taught by Sarkar in the PVC detection medical system of Zhang because Sarkar teaches it is known to determine PVCs through comparison metric values obtained by comparing calculated intervals to each other. Therefore, the instant claims 2 and 14 are obvious over Zhang, et al. and Sarkar.
Regarding claims 3 and 15, Zhang does not teach the limitations of the instant claims 3 and 15, that is wherein to determine that the comparison metric values satisfy the one or more slope criteria, the processing circuitry is configured to: determine that a first comparison metric for the comparison of the preceding adjacent ventricular depolarization to the subsequent adjacent ventricular depolarization satisfies a similarity criterion, and determine that a second comparison metric for the comparison of the preceding adjacent ventricular depolarization to the current ventricular depolarization and a third comparison metric for the comparison of the subsequent adjacent ventricular depolarization to the current ventricular depolarization satisfy a dissimilarity criterion. Sarkar teaches a method and medical monitoring device for determining a premature ventricular contraction (PVC) through sensing R-waves. Sarkar teaches it is known to determine that a first comparison metric for the comparison of the preceding adjacent ventricular depolarization to the subsequent ventricular depolarization satisfies a similarity criteria (Sarkar, Col. 9, lines 62-64: a high correlation indicates similarity), and that both a second comparison metric for the comparison of the preceding adjacent ventricular depolarization to the current ventricular depolarization and a third comparison metric for the comparison of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use similarity and dissimilarity criteria as taught by Sarkar in the PVC detection medical system of Zhang because Sarkar teaches it is known to use similarity and dissimilarity criteria to determine whether a PVC occurred. Therefore the instant claims 3 and 15 are obvious over Zhang et al. and Sarkar. 
Regarding claims 4 and 16, Zhang does not teach the limitations of the instant claims 4 and 16, that is wherein the comparison metric values comprise respective differences between each of the intervals and, to determine that the comparison metric values satisfy the one or more slope criteria, the processing circuitry is configured to: determine that a first difference between the intervals of the preceding adjacent ventricular depolarization and the subsequent adjacent ventricular depolarization is less than a first threshold, and determine that a second difference between the intervals of the preceding adjacent ventricular depolarization and the current ventricular depolarization and a third difference between the intervals of the intervals of the subsequent adjacent ventricular depolarization and the current ventricular depolarization exceed a second threshold. Sarkar teaches a method and medical monitoring device for determining a premature ventricular contraction (PVC) through sensing R-waves. Sarkar teaches it is known to determine that a first difference between the intervals of the preceding adjacent ventricular depolarization and the subsequent adjacent ventricular depolarization is less than a first threshold, and that both a second difference between the intervals of the preceding adjacent ventricular depolarization and the current ventricular depolarization and a third difference between the intervals of the intervals of the subsequent adjacent ventricular depolarization and the current ventricular depolarization exceed a second threshold (Sarkar, Col. 8, lines 1-15; Col. 9, lines 62-67, Col. 10, lines 1-5; Figure 5: first interval difference block 202, second interval difference block 206).

Regarding claims 5 and 17, Zhang does not teach the limitations of the instant claims 5 and 17, that is wherein the processing circuitry is further configured to: for each of the plurality of ventricular depolarizations, identify a maximum amplitude and a minimum amplitude, and for each of the plurality ventricular depolarizations as the current ventricular depolarization: determine that the maximum amplitudes and minimum amplitudes for the current ventricular depolarization, the preceding adjacent ventricular depolarization, and the subsequent adjacent ventricular depolarization satisfy one or more amplitude criteria, and determine that the current ventricular depolarization is a PVC depolarization based on the maximum amplitudes and minimum amplitudes satisfying the one or more amplitude criteria. Sarkar teaches a method and medical monitoring device for determining a premature ventricular contraction (PVC) through sensing R-waves. Sarkar teaches it is known to identify a maximum amplitude and a minimum amplitude for each of the plurality of ventricular depolarizations, and for each of the plurality ventricular depolarizations as the current ventricular depolarization: determine that the maximum amplitudes and minimum amplitudes for the current ventricular depolarization, the preceding adjacent ventricular depolarization, and the subsequent adjacent ventricular depolarization 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the identification of maximum and minimum amplitudes, the determination that the maximum amplitudes and minimum amplitudes for the current ventricular depolarization, the preceding adjacent ventricular depolarization, and the subsequent adjacent ventricular depolarization satisfy amplitude criteria, and the determination that the current ventricular depolarization is a PVC based on the amplitudes satisfying amplitude criteria as taught by Sarkar in the PVC detection medical system of Zhang because Sarkar teaches it is known to use amplitude criteria in order to determine whether a PVC occurred. Therefore the instant claims 5 and 17 are obvious over Zhang et al. and Sarkar. 
Regarding claims 6 and 18, Zhang does not teach the limitations of the instant claims 6 and 18, that is wherein the processing circuitry is configured to, for each pairing of one of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization with another of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization: compare the maximum amplitudes of the depolarizations to each other, and compare the minimum amplitudes of the depolarizations to each other, wherein, to determine that the current ventricular depolarization is a PVC depolarization, the processing circuitry is configured determine that the comparisons satisfy the one or more amplitude criteria. Sarkar teaches a method and medical monitoring device for determining a premature ventricular contraction (PVC) through sensing R-waves. Sarkar teaches it is known to compare the maximum and minimum amplitudes of each pairing of one of the preceding 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the comparison of maximum and minimum amplitudes of each pairing of one of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization with another of the preceding adjacent ventricular depolarization, the current ventricular depolarization to each other, and the determination of the current ventricular depolarization as a PVC based on amplitude criteria as taught by Sarkar in the PVC detection medical system of Zhang because Sarkar teaches it is known to compare maximum and minimum amplitudes of each pairing of ventricular depolarizations and to use amplitude criteria in order to determine whether a PVC occurred. Therefore the instant claims 6 and 18 are obvious over Zhang et al. and Sarkar. 
Regarding claims 7 and 19, Zhang does not teach the limitations of the instant claims 7 and 19, that is wherein the processing circuitry is further configured to, for each of the plurality of ventricular depolarizations, determine an inter-depolarization interval and, for each of the plurality ventricular depolarizations as the current ventricular depolarization: determine that the inter-depolarization intervals of the current ventricular depolarization, the preceding adjacent ventricular depolarization, and the subsequent adjacent ventricular depolarization satisfy one or more inter-depolarization interval criteria, and determine that the current ventricular depolarization is a PVC depolarization based on the inter-depolarization intervals satisfying the one or more inter-depolarization interval criteria. Sarkar teaches a method and medical monitoring device for determining a premature ventricular contraction 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the inter-depolarization intervals of the current ventricular depolarization, the preceding adjacent ventricular depolarization, and the subsequent adjacent ventricular depolarization satisfying inter-depolarization criteria in order to determine PVC as taught by Sarkar in the PVC detection medical system of Zhang because Sarkar teaches it is known to use inter-depolarization intervals satisfying inter-depolarization interval criteria in order to determine whether a PVC occurred. Therefore the instant claims 7 and 19 are obvious over Zhang et al. and Sarkar.
Regarding claims 8 and 20, Zhang does not teach the limitations of the instant claims 8 and 20, that is wherein the processing circuitry is further configured to, for each of the plurality ventricular depolarizations as the current ventricular depolarization: determine a correlation value between each pairing of one of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization and another of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization, determine that the correlation values satisfy one or more correlation criteria, and determine that the current ventricular depolarization is a PVC depolarization based on the correlation values satisfying the one or more correlation criteria. Sarkar teaches a method and medical monitoring device for determining a premature ventricular contraction (PVC) through sensing R-waves. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the determination of a correlation value, and that the correlation value satisfies correlation criteria in order to determine PVC as taught by Sarkar in the PVC detection medical system of Zhang because Sarkar teaches it is known to use correlation values and criteria in order to determine whether a PVC occurred. Therefore the instant claims 8 and 20 are obvious over Zhang et al. and Sarkar.
Regarding claims 9 and 21, Zhang does not teach the limitations of the instant claims 9 and 21, that is wherein, to determine the correlation values, the processing circuitry is configured to determine a difference sum for each pairing of one of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization and another of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization. Sarkar teaches a method and medical monitoring device for determining a premature ventricular contraction (PVC) through sensing R-waves. Sarkar teaches it is known to determine a difference sum for each pairing of one of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the difference sum as a correlation value as taught by Sarkar in the PVC detection medical system of Zhang because Sarkar indicates that it is known to use the difference sum as a correlation value in order to determine whether a PVC occurred. Therefore the instant claims 9 and 21 are obvious over Zhang et al. and Sarkar.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Zhang et al. (US Patent Number 8,855,755 – APPLICANT CITED, PREVIOUSLY CITED), hereinafter Zhang as applied to claims 1 and 13 above, and Sarkar (US Patent Number 9,675,270 – APPLICANT CITED, PREVIOUSLY CITED), as applied to claims 8 and 20 above, and further in view of Healey (US Patent Number 7,751,876 – APPLICANT CITED, PREVIOUSLY CITED). 
Regarding claims 8 and 20, Zhang does not teach the limitations of the instant claims 8 and 20, that is wherein the processing circuitry is further configured to, for each of the plurality ventricular depolarizations as the current ventricular depolarization: determine a correlation value between each pairing of one of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization and another of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization, determine that the correlation values satisfy one or more correlation criteria, and determine that the current ventricular depolarization is a PVC depolarization based on the correlation values satisfying the one or more correlation criteria. Sarkar teaches a method and medical monitoring device for determining a premature ventricular contraction (PVC) through sensing R-waves. Sarkar teaches it is known to determine a correlation value between each pairing of one of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the determination of a correlation value, and that the correlation value satisfies correlation criteria in order to determine PVC as taught by Sarkar in the PVC detection medical system of Zhang because Sarkar teaches it is known to use correlation values and criteria in order to determine whether a PVC occurred. Therefore the instant claims 8 and 20 are obvious over Zhang et al. and Sarkar.
Regarding claims 10 and 22, the cited references do not teach the limitations of instant claims 10 and 22, that is wherein the one or more correlation criteria comprise one or more thresholds, and the processing circuitry is configured to: for a plurality of correlation values determined during an update period preceding the current depolarization, identify one of the plurality of correlation values representing a maximum amount of correlation among the plurality of correlation values, and adjust the one or more thresholds based on the identified one of the plurality of correlation values. Healey teaches a system and method for detecting abnormal heart contractions. Healey teaches it is known to identify a correlation value representing a maximum amount of correlation, and to adjust the thresholds based on the identified correlation value (Healey, Col. 8, lines 47-53; Figure 4: step 408).
.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Number 8,855,755 – APPLICANT CITED, PREVIOUSLY CITED), hereinafter Zhang as applied to claims 1 and 13 above, and further in view of Cao et al. (US Patent Number 7,027,858 – APPLICANT CITED, PREVIOUSLY CITED). 
Regarding claim 11, Zhang does not teach the limitations of the instant claim 11, that is wherein, to identify the plurality of ventricular depolarizations, the processing circuitry is configured to apply a primary sensing channel and a secondary sensing channel to the cardiac electrogram, wherein the primary and secondary sensing channels have different blanking periods and amplitude thresholds. Cao teaches an R-wave sensing algorithm with automatic threshold adjustment and noise rejection. Cao teaches it is known to apply a primary and a secondary sensing channel to the cardiac electrogram, wherein the primary and secondary sensing channels have different blanking periods and amplitude thresholds (Cao, Figure 5: multiple refractory periods (sensing channels) 36; Col. 11, lines 14-18; Col. 11, lines 44-46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the sensing channels with different blanking periods and amplitude thresholds as taught by Cao in the PVC detection medical system of Zhang because Cao teaches it is known to use multiple sensing channels with different blanking periods and amplitude thresholds in order to prevent sensing of noise instead of R waves. Therefore the instant claim 11 is obvious over Zhang et al. and Cao.
Regarding claim 12, Zhang does not teach the limitations of the instant claim 12, that is wherein the plurality of ventricular depolarizations comprises a subset of depolarizations identified by the processing circuitry, wherein the processing circuitry is configured to exclude ventricular depolarizations from the subset based on the excluded ventricular depolarizations satisfying one or more noise criteria, wherein the one or more noise criteria include one or more of an inter-depolarization interval criterion, an amplitude criterion, and a sign change criterion. Cao teaches an R-wave sensing algorithm with automatic threshold adjustment and noise rejection. Cao teaches it is known to exclude ventricular depolarizations from the subset based on the depolarizations satisfying noise criteria, wherein the noise criteria is one or more of an inter-depolarization interval criterion, an amplitude criterion, and a sign change criterion (Cao, Col. 6, lines 22-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the exclusion of ventricular depolarizations meeting one or more noise criteria consisting of an inter-depolarization interval, an amplitude, or a sign change as taught by Cao in the PVC detection medical system of Zhang because Cao teaches it is known to exclude signals that meet certain noise criteria in order to reduce the effect of noise when identifying R waves in order to detect PVCs. Therefore the instant claim 12 is obvious over Zhang et al. and Cao.
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (US Patent Number 9,675,270 – APPLICANT CITED, PREVIOUSLY CITED), and Healey (US Patent Number 7,751,876 – APPLICANT CITED, PREVIOUSLY CITED). 
Regarding claim 23, Sarkar teaches the invention substantially as claimed for a medical system comprising: a plurality of electrodes configured to sense a cardiac electrogram of a patient (Sarkar, Figure 2: electrodes 304 and 306; Col. 4, lines 8-15), and processing circuitry configured to: identify a plurality of ventricular depolarizations within the cardiac electrogram (Sarkar, Col. 7, lines 59-63; Figure 3: antenna 44, electrical circuitry 48; Figure 5: cardiac signal), and for each of the plurality ventricular 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the identified maximum correlation to adjust the thresholds as taught by Healey in the PVC detection medical system of Sarkar because Healey teaches it is known to use dynamic thresholds in order to accurately detect abnormal heart contractions, e.g. PVCs. Therefore the instant claim 23 is obvious over Sarkar and Healey.
Regarding claim 24, Sarkar further teaches the processing circuitry configured to determine a difference sum for each pairing of one of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization and another of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization (Sarkar, Col. 8, lines 20-27).
Regarding claim 25, Sarkar further teaches the identified one of the plurality of correlation values comprising a minimum difference sum determined during the update period (Sarkar, Col. 8, lines 27-29).
Regarding claim 26, Sarkar further teaches the processing circuitry comprising of hardware configured to determine the difference sums (Sarkar, Figure 3: antenna 44, electrical circuitry 48; Col. 8, lines 20-27: the processing circuitry can be seen as hardware to determine the difference sums).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792